Deen, Presiding Judge.
Appellant Campbell and a co-defendant were tried on charges of violation of the Georgia Controlled Substances Act. At arraignment on August 17,1987, appellant’s counsel requested copies of a scientific report, pursuant to OCGA § 17-7-211. The State did not furnish the report until May 3, 1988. On May 12 the case was sounded for trial and a jury selected but not sworn. Campbell’s counsel then called to the court’s attention the fact that the report had been served only nine days prior to trial, in contravention of the 10-day requirement of OCGA § 17-7-211, supra. He declined to waive the one-day discrepancy. The district attorney then moved for a continuance, offering to pay for any costs incurred thereby. The trial court granted a one-day continuance, whereupon defense counsel requested that the case be stipulated as being tried on May 13 but actually be tried on May 12 (the current date), as a means of conserving time and money. The case was then tried, and the jury found the defendant guilty as charged. On appeal Campbell enumerates as error the admission of the testimony of a crime laboratory expert over defense counsel’s objection that the laboratory report had not been furnished in a timely manner. Held:
By agreeing, after the trial court had granted the State’s motion for a continuance, to stipulate that the case was tried on May 13 even though it was actually tried on May 12, defendant waived any objec*391tion that he might have had to service of the laboratory report on May 3. In Todd v. State, 163 Ga. App. 814 (294 SE2d 714) (1982), cert. denied, as in the instant case, the properly requested document was furnished less than 10 days before trial, and after the jury was selected but not yet sworn, and the trial court granted the State a continuance and offered to empanel a new jury. Defendant declined the offer but contended on appeal that the document should have been excluded from evidence. This court held that “by refusing the offer of another jury [to be empaneled for trial] more than ten days after receiving the [document,] defendant clearly waived any possible objection to the admission” of the challenged document on the basis of its not being in compliance with OCGA § 17-7-211. Id. at 816. Cf. Asbell v. State, 163 Ga. App. 514 (295 SE2d 182) (1982). Because the objection to the crime lab expert’s testimony was based on the alleged inadmissibility of the laboratory report due to non-compliance with the cited Code section, appellant’s enumeration of error is without merit. State v. Madigan, 249 Ga. 571, 573 (292 SE2d 406) (1982).

Judgment affirmed.


Birdsong, J., concurs. Benham, J., concurs specially.